AMENDMENT

AMENDMENT, dated as March 16, 2006, between Verticalnet, Inc., a Pennsylvania
corporation (the “Company”) and Gene S. Godick (the “Employee”).

RECITALS

WHEREAS, the Company and the Employee previously entered into an employment
agreement, dated February 3, 2003 (the “Employment Agreement”), that sets forth
the terms and conditions of Employee’s employment with the Company;

WHEREAS, the Employment Agreement provides that if a Sale of the Company (as
defined in the Employment Agreement) occurs either (i) during the Employment
Term (as defined in the Employment Agreement) or (ii) within 90 days after the
Employee’s termination of employment on account of a covered termination, the
Employee will receive a Sale of Company Bonus (as defined in the Employment
Agreement);

WHEREAS, as a result of changes in the Company and the long-term goals of the
Company, the Employee and the Compensation Committee of the Board of Directors
of the Company (the “Committee”) have mutually determined that the Sale of
Company Bonus is no longer an appropriate compensation incentive for the
Employee;

WHEREAS, the Committee believes that the interests of the Employee should be
more directly tied to the Company and its shareholders and, therefore, desires
to amend the Employment Agreement to provide that if a change of control of the
Company occurs (i) all equity rights held by the Employee will become fully
vested and exercisable, and (ii) if the Employee’s employment with the Company
is terminated on account of a covered termination, the Employee will have until
the earlier of one year from the date of his termination of employment or the
original life of the stock option, to exercise all outstanding exercisable stock
options held by the Employee that were granted to him on or after the date of
this Amendment;

WHEREAS, in consideration for the full acceleration of the outstanding equity
held by the Employee in the event of a change of control of the Company and the
extended period to exercise certain stock options, the Employee has agreed to
the elimination of the Sale of Company Bonus from the Employment Agreement;

WHEREAS, the Committee desires to clarify that the additional severance payable
on a termination related to a Change of Control (as defined in the Employment
Agreement) includes a termination of the Employee by the Company without cause
and the Committee also desires to clarify the portion of such severance relating
to the Employee’s bonus;

WHEREAS, the Employment Agreement also provides that, if the Employee dies
during the Employment Term, among the benefits that will be provided by the
Company to the Employee’s designated beneficiaries is a life insurance benefit
equal to at least two times the Employee’s then Salary (as defined in the
Employment Agreement);

WHEREAS, the Employee and the Committee desire to amend the Employment Agreement
to clarify the Company’s obligations with respect to the Employee’s life
insurance benefit; and

WHEREAS, Section 15 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written amendment between the Employee
and the Company.

NOW, THEREFORE, the Company and the Employee hereby agree that the Employment
Agreement shall be amended as follows:

1. Section 4 of the Employment Agreement is hereby amended by adding a new
paragraph to the end thereof to read as follows:

“During the Employment Term, the Company shall reimburse the Employee for the
annual insurance premium costs associated with a term life insurance policy
purchased by the Employee with a death benefit equal to $600,000.”

2. Section 5 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“5. Bonuses

The Employee shall be entitled to participate in any bonus program established
by the Board or the Compensation Committee for senior executives generally. The
Employee’s annual target bonus shall be equal to 40% of the Employee’s Salary
for such year (the “Target Bonus”). All bonus programs, as well as the goals for
achieving the Target Bonus, are at the discretion of the Board or the
Compensation Committee.”

The Target Bonus will be based upon the achievement of Company performance
milestones to be determined between the Employee and the Company promptly, but
in any event not later than one month after the commencement of each fiscal year
of the Company.”

3. Section 7 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“7. Death

If the Employee dies during the Employment Term, then the Employment Term shall
terminate, and thereafter the Company shall not have any further liability or
obligation to the Employee, the Employee’s executors, administrators, heirs,
assigns or any other person claiming under or through the Employee, except
(a) that the Employee’s estate shall receive any unpaid Salary and vacation that
has accrued through the date of termination, (b) the Employee’s outstanding
options are accelerated for an additional period of 6 months that is applied
between scheduled vesting dates to accelerate vesting on the pro rata portion of
the option vesting schedule using a monthly basis instead of the scheduled
vesting dates, (c) a pro rata portion of any bonus that the Employee would have
earned for the fiscal year of the Company in which the Employee died, paid no
later than March 15th of the year following the calendar year to which the bonus
relates or, if earlier, when bonuses for such year are paid to the executives
generally, (d) the Employee’s group healthcare (medical, dental, vision and
prescription drug) coverage will be continued for one year, to be paid in full
by the Company so that there is no after-tax cost to the Employee’s spouse or
dependents, and (e) any other benefits due under any programs of the Company in
which the Employee participated and under which the Employee was due a benefit
at the time of his death.”

4. Section 8 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“8. Total Disability

If the Employee becomes “totally disabled,” then the Employment Term shall
terminate, and thereafter the Company shall have no further liability or
obligation to the Employee hereunder, except as follows: the Employee shall
receive (a) any unpaid Salary and vacation that has accrued through the date of
termination, (b) continued Salary for 3 months following the date the Employee
is considered totally disabled, (c) whatever benefits that he may be entitled to
receive under any then existing disability benefit plans of the Company, (d) a
pro rata portion of any bonus that the Employee would have earned for the fiscal
year of the Company in which the Employee because totally disabled, paid no
later than March 15th of the year following the calendar year to which the bonus
relates or, if earlier, when bonuses for such year are paid to executives
generally, (e) the Employee’s group healthcare (medical, dental, vision and
prescription drug) coverage will be continued for one year, to be paid in full
by the Company so that there is no after-tax cost to the Employee, and (f) any
other benefits due under any programs of the Company in which the Employee
participated and under which the Employee was due a benefit at the time of his
becoming totally disabled.

The term “totally disabled” means: (a) if the Employee is considered totally
disabled under the Company’s group disability plan in effect at that time, if
any, or (b) in the absence of any such plan, under applicable Social Security
regulations.”

5. Section 11(1) of the Employment Agreement is hereby amended in its entirety
to read as follows:

“(1) the Company will pay to the Employee (a) a lump sum severance payment (the
“Severance Payment”) in the amount equal to one year of the Salary then in
effect plus (b) a pro rata portion of the Target Bonus or any other bonus that
the Employee would have earned for the fiscal year of the Company in which the
Employee terminated or the non-renewal occurs, paid no later than March 15th of
the year following the calendar year to which the bonus relates or, if earlier,
when bonuses for such year are paid to executives generally, and”

6. The first three paragraphs of Section 12 of the Employment Agreement are
hereby amended in their entirety to read as follows:

“If a Change of Control occurs, notwithstanding any provision to the contrary in
any applicable plan, program or agreement to which the Employee is a party, all
outstanding stock options, restricted stock grants, restricted stock unit grants
and other equity rights held by the Employee as of the Change of Control shall
become fully vested and/or exercisable, as applicable, as of the consummation of
the Change of Control.

During the 2 year period after a Change of Control, if the Company terminates
the Employee without “cause” or the Employee terminates this Agreement for “Good
Reason” by giving the Company written notice of termination one month in advance
of the termination date (which the Employee shall have the right to do during
this 2 year period), then (1) all the rights, benefits and obligations under
Section 11 of this Agreement for termination without “cause” by the Company
shall apply, (2) the Employee shall receive a lump payment equal to the
Employee’s Target Bonus, and (3) all stock options granted to the Employee on or
after March 16, 2006 that are outstanding and exercisable as of the date of the
Employee’s termination date, shall remain exercisable until the earlier of
(i) one year from the Employee’s termination date or (ii) the expiration of the
original life of the stock option.

During the 3 month period after a Change of Control, if the Employee terminates
this Agreement for any reason by giving the Company written notice of
termination one month in advance of the termination date (which the Employee
shall have the right to do during this 3 month period), then (1) all the rights,
benefits and obligations under Section 11 of this Agreement for termination
without “cause” by the Company shall apply, (2) the Employee shall receive a
lump payment equal to the Employee’s Target Bonus, and (3) all stock options
granted to the Employee on or after March 16, 2006 that are outstanding and
exercisable as of the date of the Employee’s termination date, shall remain
exercisable until the earlier of (i) one year from the Employee’s termination
date or (ii) the expiration of the original life of the stock option.”

7. The last paragraph of Section 12 of the Employment Agreement relating to the
term “Change of Control Bonus” and the definition of such term shall be deleted
in its entirety from the Employment Agreement.

8. In all respects not modified by this Amendment, the Employment Agreement is
hereby ratified and confirmed.

IN WITNESS WHEREOF, the Company and the Employee agree to the terms of the
foregoing Amendment, effective as of the date first written above.

VERTICALNET, INC.

     
BY: Nathanael V. Lentz
  Gene S. Godick     
 
   
 
  Employee
 
   
March 16, 2006     
  March 16, 2006     
 
   
Date
  Date
 
   

